
	
		II
		Calendar No. 798
		110th CONGRESS
		2d Session
		S. 2370
		[Report No. 110–366]
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2007
			Mr. Bingaman (for
			 himself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To clear title to certain real property in New Mexico
		  associated with the Middle Rio Grande Project, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Albuquerque Biological Park Title Clarification Act.
		2.PurposeThe purpose of this Act is to direct the
			 Secretary of the Interior to issue a quitclaim deed conveying any right, title,
			 and interest the United States may have in and to Tingley Beach, San Gabriel
			 Park, or the BioPark Parcels to the City, thereby removing a potential cloud on
			 the City’s title to these lands.
		3.DefinitionsIn this Act:
			(1)CityThe
			 term City means the City of Albuquerque, New Mexico.
			(2)Biopark
			 parcelsThe term BioPark Parcels means a certain
			 area of land containing 19.16 acres, more or less, situated within the Town of
			 Albuquerque Grant, in Projected Section 13, Township 10 North, Range 2 East,
			 N.M.P.M., City of Albuquerque, Bernalillo County, New Mexico, comprised of the
			 following platted tracts and lot, and MRGCD tracts:
				(A)Tracts A and B,
			 Albuquerque Biological Park, as the same are shown and designated on the Plat
			 of Tracts A & B, Albuquerque Biological Park, recorded in the Office of the
			 County Clerk of Bernalillo County, New Mexico on February 11, 1994 in Book 94C,
			 Page 44; containing 17.9051 acres, more or less.
				(B)Lot B-1, Roger
			 Cox Addition, as the same is shown and designated on the Plat of Lots B-1 and
			 B-2 Roger Cox Addition, recorded in the Office of the County Clerk of
			 Bernalillo County, New Mexico on October 3, 1985 in Book C28, Page 99;
			 containing 0.6289 acres, more or less.
				(C)Tract 361 of
			 MRGCD Map 38, bounded on the north by Tract A, Albuquerque Biological Park, on
			 the east by the westerly right-of-way of Central Avenue, on the south by Tract
			 332B MRGCD Map 38, and on the west by Tract B, Albuquerque Biological Park;
			 containing 0.30 acres, more or less.
				(D)Tract 332B of
			 MRGCD Map 38; bounded on the north by Tract 361, MRGCD Map 38, on the west by
			 Tract 32A-1-A, MRGCD Map 38, and on the south and east by the westerly
			 right-of-way of Central Avenue; containing 0.25 acres, more or less.
				(E)Tract 331A-1A of
			 MRGCD Map 38, bounded on the west by Tract B, Albuquerque Biological Park, on
			 the east by Tract 332B, MRGCD Map 38, and on the south by the westerly
			 right-of-way of Central Avenue and Tract A, Albuquerque Biological Park;
			 containing 0.08 acres, more or less.
				(3)Middle rio
			 grande conservancy districtThe terms Middle Rio Grande
			 Conservancy District and MRGCD mean a political subdivision
			 of the State of New Mexico, created in 1925 to provide and maintain flood
			 protection and drainage, and maintenance of ditches, canals, and distribution
			 systems for irrigation and water delivery and operations in the Middle Rio
			 Grande Valley.
			(4)Middle rio
			 grande projectThe term Middle Rio Grande Project
			 means the works associated with water deliveries and operations in the Rio
			 Grande basin as authorized by the Flood Control Act of 1948 (Public Law 80–858;
			 62 Stat. 1175) and the Flood Control Act of 1950 (Public Law 81–516; 64 Stat.
			 170).
			(5)San gabriel
			 parkThe term San Gabriel Park means the tract of
			 land containing 40.2236 acres, more or less, situated within Section 12 and
			 Section 13, T10N, R2E, N.M.P.M., City of Albuquerque, Bernalillo County, New
			 Mexico, and described by New Mexico State Plane Grid Bearings (Central Zone)
			 and ground distances in a Special Warranty Deed conveying the property from
			 MRGCD to the City, dated November 25, 1997.
			(6)Tingley
			 beachThe term Tingley Beach means the tract of land
			 containing 25.2005 acres, more or less, situated within Section 13 and Section
			 24, T10N, R2E, and secs. 18 and 19, T10N, R3E, N.M.P.M., City of Albuquerque,
			 Bernalillo County, New Mexico, and described by New Mexico State Plane Grid
			 Bearings (Central Zone) and ground distances in a Special Warranty Deed
			 conveying the property from MRGCD to the City, dated November 25, 1997.
			4.Clarification of
			 property interest
			(a)Required
			 ActionThe Secretary of the Interior shall issue a quitclaim deed
			 conveying any right, title, and interest the United States may have in and to
			 Tingley Beach, San Gabriel Park, and the BioPark Parcels to the City.
			(b)TimingThe
			 Secretary shall carry out the action in subsection (a) as soon as practicable
			 after the date of enactment of this
			 titleAct and in
			 accordance with all applicable law.
			(c)No Additional
			 PaymentThe City shall not be required to pay any additional
			 costs to the United States for the value of San Gabriel Park, Tingley Beach,
			 and the BioPark Parcels.
			5.Other rights,
			 title, and interests unaffected
			(a)In
			 GeneralExcept as expressly provided in section 4, nothing in
			 this Act shall be construed to affect any right, title, or interest in and to
			 any land associated with the Middle Rio Grande Project.
			(b)Ongoing
			 LitigationNothing contained in this Act shall be construed or
			 utilized to affect or otherwise interfere with any position set forth by any
			 party in the lawsuit pending before the United States District Court for the
			 District of New Mexico, 99-CV-01320-JAP-RHS, entitled Rio Grande Silvery Minnow
			 v. John W. Keys, III, concerning the right, title, or interest in and to any
			 property associated with the Middle Rio Grande Project.
			
	
		June 16, 2008
		Reported with an amendment
	
